United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.O., Appellant
and
U.S. POSTAL SERVICE, TAMPA BUSINESS
MAIL ENTRY UNIT, Tampa, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0198
Issued: July 3, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 7, 2018 appellant filed a timely appeal from a September 17, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). By that decision OWCP
denied her claim for a recurrence of the need for medical treatment causally related to her accepted
July 10, 2007 employment injury. The Clerk of the Appellate Boards assigned Docket No.
19-0198.
On August 23, 2007 appellant, then a 60-year-old bulk mail technician, filed a traumatic
injury claim (Form CA-1) alleging that she injured her knees, neck, and lower back on July 10,
2007 when she tripped and fell while in the performance of duty. The record reflects that OWCP
accepted the claim for bilateral knee contusions as of July 16, 2007.1 However, OWCP did not
issue a formal decision notifying appellant of the acceptance.
Appellant came under the care of Dr. Francisco Torres, Board-certified in physical
medicine, rehabilitation, and pain management, who requested authorization for physical therapy
for the “pelvis/thigh[-]joint pain.”

1
OWCP’s integrated Federal Employees’ Compensation System (iFECS) lists the accepted condition as contusion
of knee, bilateral, ICD-9 924.11.

OWCP denied the request on March 16, 2009, due to lack of causal relationship. It
identified the accepted conditions as bilateral knee contusions and right knee meniscus tear.
On July 2, 2014 appellant filed a notice of recurrence (Form CA-2a). In a development
letter dated July 16, 2014, OWCP noted that her claim was for additional medical care for the
accepted conditions of bilateral knee contusions and right knee medial meniscus tear.
By decision dated December 4, 2014, OWCP denied appellant’s claim for additional
medical treatment. It found that the medical evidence of record was of insufficient rationale to
establish that she required additional medical treatment due to a worsening of the accepted
conditions of bilateral knee contusions and right knee medial meniscus tear.
On July 16, 2018 appellant filed a notice of recurrence (Form CA-2a), noting that she was
claiming medical treatment only. In a development letter dated August 15, 2018, OWCP informed
her that it had received her CA-2a form regarding a need for additional medical care for your
accepted work-related condition of contusion of knee, bilateral. OWCP provided a questionnaire
for appellant’s completion and requested that she submit additional factual and medical evidence
in support of her claim.
Appellant subsequently submitted a completed development questionnaire and additional
medical evidence from Dr. Torres.
By decision dated September 17, 2018, OWCP denied appellant’s claim for additional
medical treatment as she did not establish that the requested treatment was due to a worsening of
her “accepted work[-]related conditions, without intervening cause.” It noted that her claim was
accepted for contusion of knee, bilateral.
The Board, having duly considered the matter, concludes that the case is not in posture for
decision. In its March 16, 2009 denial of authorization, OWCP advised Dr. Torres that the
accepted conditions were bilateral knee contusions and tear of the meniscus of the right knee.
Similarly, in its July 16, 2014 development letter regarding the July 2, 2014 Form CA-2a, it noted
the same accepted conditions when apprising her of the necessary evidence to establish her
recurrence claim. When it denied that claim on December 4, 2014, OWCP again noted bilateral
knee contusions and tear of the meniscus of the right knee as the accepted conditions. It was not
until its August 15, 2018 development letter, advising appellant of the necessary evidence to
establish her July 16, 2018 Form CA-2a, that OWCP failed to note the accepted right knee
meniscal tear condition. OWCP then failed to address the accepted right knee meniscal tear
condition in its September 17, 2018 denial.
The Board finds that OWCP’s September 17, 2018 decision failed to provide findings fact
and a statement of reasons in denying appellant’s recurrence claim.2 OWCP did not discharge its
responsibility to set forth findings of fact and a clear statement of reasons explaining the
disposition. It did not explain why she had not established a recurrence of the need for medical
2

5 U.S.C. § 8124(a) provides that OWCP shall determine and make a finding of facts and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP shall
contain findings of fact and a statement of reasons.

2

treatment due to both of her accepted conditions, so that she could understand the basis for the
decision as well as the precise defect and the evidence required to establish the recurrence claim.3
The case must be returned to OWCP for a proper decision which includes findings of fact
and a clear and precise statement regarding denial of appellant’s claim for a recurrence of the need
for medical treatment. Following this and such further development as OWCP deems necessary,
it shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the September 17, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: July 3, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013).

3

